DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are still pending
Claims 1-4, 7-9 and 14 have been amended
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 4/19/2022, with respect to the rejections under U.S.C. 112 and U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 9 and 14 has been withdrawn. 

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1
“… wherein the magnetic element and the Hall Effect sensor are each embedded within the protective medium and the Hall Effect sensor is configured to sense a magnetic field generated by the magnetic element, the integrity monitor having an input for receiving an output of the Hall Effect sensor indicative of the sensed magnetic field, and the integrity monitor is configured to: identify from the received output any change to the sensed magnetic field; and determine, based on the change to the sensed magnetic field, an integrity of the component protection device.”
Claims 2-8 and 13 are also allowable due to their dependence on claim 1.

Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 9
“… wherein the magnetic element and the Hall Effect sensor are each embedded within the protective medium and the Hall Effect sensor is configured to sense a magnetic field generated by the magnetic element, the method comprising: at a configuration stage, receiving an output from the Hall Effect sensor indicative the sensed magnetic field and storing data indicative of said output; and receiving a subsequent output from the Hall Effect sensor and comparing the subsequent output with the stored data thereby to identify a change in the output due to the change in integrity of the protective medium.”
Claims 10-12 are also allowable due to their dependence on claim 9.

Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 14
“… wherein the magnetic element and the Hall Effect sensor are each embedded within the protective medium, and the Hall Effect sensor is configured to sense a magnetic field generated by the magnetic element, the controller configured to: receive a first output from the Hall Effect sensor indicative the sensed magnetic field and store data indicative of the first output; receive a second output from the Hall Effect sensor; and compare data indicative of the second output with the stored data indicative of the first output, to identify a change in the output due to a change in integrity of the protective medium.”
Claims 15-20 are also allowable due to their dependence on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20020032531 Mansky, Paul et al. is a sensor array for rapid materials characterization comprising: electronic circuitry, sensor array, a protective medium and a method permitting the rapid analyzation of materials from monitoring parameter such as thermal conductivity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867